ORDER

PER CURIAM.
Defendant, Dale Hester, appeals from a judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of section 569.020 RSMo (2000), armed criminal action, in violation of section 571.015 RSMo (2000), and unlawful use of a weapon, in violation of section 571.030.1(4) RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to thirteen years imprisonment for first degree robbery, thirteen years imprisonment for armed criminal action, and five years for unlawful use of a weapon, all sentences to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).